ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant

2.    The following is an Allowance for Application number 15462314 in response to Applicant's filing of amended claims on 05/21/2021, in a Request for Continued Examination (RCE) filed on 05/13/2021. 
Independent Claims 1, 15 and 35 have been amended by Examiner's amendment, based on telephone conversations with Xuezhen (Chad) Tian, Esq. (Registration Number 69889) on 01/31/2022.
Claims 4 and 18 have been amended to correct minor grammatical errors (Examiner has replaced "wherein the list of data entities are owned by the first user" by "wherein the list of data entities [[is] owned by the first user" in each of these Claims). 



CONTINUED EXAMINATION UNDER 37 CFR 1.114

3.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on May 21, 2021 has been entered with subsequent Examiner's amendments as below.



EXAMINER’S AMENDMENT

4.    An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

AMENDMENTS TO THE CLAIMS
The claims are amended as follows:
1. (Currently Amended) A computer-implemented method of managing electronic communication channels using a data processing system, the method comprising: 
querying, by a data analytics server via a first application programming interface (API), a database to obtain a first list of data entities, wherein each of the data entities includes information of a task expected to be completed within a predetermined period of time, and wherein each task is processed according to a plurality of predetermined states that are in a sequential order and define a life cycle of the corresponding task; 
using a background thread running in the data processing system, automatically selecting a subset of the data entities from the first list based on at least one of the following criteria: each data entity in the subset of data entities includes an attribute indicating that the data entity is flagged, each data entity in the subset of data entities is in a first state of the plurality of predetermined states, each data entity in the subset of data entities has reached the first state within a same period of time, or each data entity in the subset of data entities has an estimated time frame in which the data entity is to move from the first state to a second state in the plurality of predetermined states;

automatically identifying a first list of a plurality of electronic communication channels associated with the corresponding data entity, wherein the electronic communication channels include at least one of an instant messaging system, an email group, a group chat, or a social network community, wherein each of the plurality of electronic communication channels enables electronic communication over an electronic network, 
automatically determining whether a first user is in a first user role 
automatically identifying a first electronic communication channel of the plurality of electronic communication channels of which the first user is not a member,
in response to determining that the first user is not a member of the first electronic communication channel and that the first user is in the first user role, determining whether a number of existing members of the first electronic communication channel exceeds a first predetermined threshold and a number of electronic communication channels associated with the user is below a second predetermined threshold; 
in response to determining that the number of existing members of the first electronic communication channel does not exceed the first predetermined threshold, and that the number of electronic communication channels associated with the first user is below a second predetermined threshold, automatically adding the first user as a member to the first electronic communication channel 
automatically determining whether the data entity has reached the second state in the plurality of predetermined states, [and] in response to determining that the data entity has reached the second state, automatically identifying a second 
automatically determining that the second user is in a second user role 
automatically determining that an amount of activities performed by the second user is below a predetermined amount, and 
automatically removing
updating the database and the electronic communications system via a] second API 

2. (Previously Presented) The method of claim 1, wherein the attribute of each of the data entities in the subset indicates whether the first user has flagged the data entity.

3. (Previously Presented) The method of claim 1, further comprising sorting the data entities in the list based on a size of each data entity, wherein the subset of the data entities is selected from a predetermined number of data entities according to a sorted order.

is] owned by the first user or owned by a user group associated with the first user.

5. (Canceled)

6. (Canceled) 

7. (Previously Presented) The method of claim 1, further comprising: 
querying the electronic communications system via the second API to identify a second list of electronic communication channels associated with a client; 
for each of the electronic communication channels in the second list, querying the database via the first API to identify a second data entity associated with the electronic communication channel; 
examining a current state of the data entity to determine whether the current state of the data entity satisfies a third state; and 
adding, automatically without user intervention, a third user having a third user role as a member to the electronic communication channel, in response to determining that the current state of the second data entity satisfies the third state. 

8. (Previously Presented) The method of claim 7, wherein the third user role represents a group leader of a user group.


querying the database via the first API to identify a second list of a plurality of data entities; 
for each of the data entities in the second list, examining a current state of the data entity to determine whether the current state of the data entity satisfies a predetermined state; 
querying the electronic communications system via the second API based on the data entity to identify an electronic communication channel associated with the data entity, in response to determining that the current state of the data entity satisfies the predetermined state; and 
removing, automatically without user intervention, at least one member from the identified electronic communication channel.

10. (Canceled)

11. (Previously Presented) The method of claim 1, further comprising: 
querying an electronic calendar system via a third API associated with a fourth user to obtain a list of one or more meetings that have been scheduled within a predetermined time period; 
obtaining, from the electronic calendar system via the third API, a plurality of email addresses of a plurality of attendees of the one or more meetings; 
for each of the email addresses, determining a domain name of the email address; 

for each of the data entities in the second list, determining whether the fourth user is a member of an electronic communication channel associated with the data entity; and 
adding, automatically without user intervention, the fourth user as a member to the electronic communication channel associated with the data entity, in response to determining that the fourth user is not a member of the electronic communication channel associated with the data entity.

12. (Original) The method of claim 11, further comprising removing email addresses having a domain name that is associated with an organization of the user.

13. (Previously Presented) The method of claim 11, further comprising sorting the data entities in the second list based on a number of meetings associated with each data entity, wherein the fourth user is added to electronic communication channels of a subset of the data entities selected according to a sorted order.

14. (Canceled)

15. (Currently Amended) A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of managing electronic communication channels using a data processing system, the operations comprising: 
querying, via a first application programming interface (API), a database to obtain a first list of data entities, wherein each of the data entities includes information of a task expected to be completed within a predetermined period of time, and wherein each task is processed according to a plurality of predetermined states that are in a sequential order and define a life cycle of the corresponding task; 
using a background thread running in the data processing system, automatically selecting a subset of the data entities from the first list based on at least one of the following criteria: each data entity in the subset of data entities includes an attribute indicating that the data entity is flagged, each data entity in the subset of data entities is in a first state of the plurality of predetermined states, each data entity in the subset of data entities has reached the first state within a same period of time, or each data entity in the subset of data entities has an estimated time frame in which the data entity is to move from the first state to a second state in the plurality of predetermined states; 
for each data entity in the subset of data entities,
automatically identifying a first list of a plurality of electronic communication channels associated with the corresponding data entity, wherein the electronic communication channels include at least one of an instant messaging system, an email group, a group chat, or a social network community, wherein each of the plurality of electronic communication channels enables electronic communication over an electronic network, 
automatically determining whether a first user is in a first user role 
automatically identifying a first electronic communication channel of the plurality of electronic communication channels of which the first user i1s not a member, 
determining whether a number of existing members of the first electronic communication channel exceeds a first predetermined threshold and a number of electronic communication channels associated with the user is below a second predetermined threshold; 
in response to determining that the number of existing members of the first electronic communication channel does not exceed the first predetermined threshold, and that the number of electronic communication channels associated with the first user is below a second predetermined threshold, automatically adding the first user as a member to the first electronic communication channel 
automatically determining whether the data entity has reached the second state in the plurality of predetermined states, [and] in response to determining that the data entity has reached the second state, automatically identifying a second electronic communication channel of the plurality of electronic communication channels, wherein the second electronic communication channel includes a second user as a member of the second electronic communication channel, 
automatically determining that the second user is in a second user role 
automatically determining that an amount of activities performed by the second user is below a predetermined amount, and 
automatically removing
a] second API 

16. (Previously Presented) The machine-readable medium of claim 15, wherein the attribute of each of the data entities in the subset indicates whether the first user has flagged the data entity.

17. (Previously Presented) The machine-readable medium of claim 15, wherein the operations further comprise sorting the data entities in the list based on a size of each data entity, wherein the subset of the data entities is selected from a predetermined number of data entities according to a sorted order.

18. (Previously Presented) The machine-readable medium of claim 15, wherein the list of data entities [[is] owned by the first user or owned by a user group associated with the first user.

19. — 28. (Canceled)

29. (Previously Presented) The machine-readable medium of claim 15, wherein the operations further comprise: 
querying the electronic communications system via the second API to identify a second list of electronic communication channels associated with a client; 

examining a current state of the data entity to determine whether the current state of the data entity satisfies a third state; and 
adding, automatically without user intervention, a third user having a third user role as a member to the electronic communication channel, in response to determining that the current state of the second data entity satisfies the third state.

30. (Previously Presented) The machine-readable medium of claim 29, wherein the third user role represents a group leader of a user group.

31. (Previously Presented) The machine-readable medium of claim 15, wherein the operations further comprise: 
querying the database via the first API to identify a second list of a plurality of data entities; 
for each of the data entities in the second list, examining a current state of the data entity to determine whether the current state of the data entity satisfies a predetermined state; 
querying the electronic communications system via the second API based on the data entity to identify an electronic communication channel associated with the data entity, in response to determining that the current state of the data entity satisfies the predetermined state; and 


32. (Previously Presented) The machine-readable medium of claim 15, wherein the operations further comprise: 
querying an electronic calendar system via a third API associated with a fourth user to obtain a list of one or more meetings that have been scheduled within a predetermined time period; 
obtaining, from the electronic calendar system via the third API, a plurality of email addresses of a plurality of attendees of the one or more meetings; 
for each of the email addresses, determining a domain name of the email address; 
querying the database via the first API to obtain a second list of one or more data entities associated with the domain name; 
for each of the data entities in the second list, determining whether the fourth user is a member of an electronic communication channel associated with the data entity; and 
adding, automatically without user intervention, the fourth user as a member to the electronic communication channel associated with the data entity, in response to determining that the fourth user is not a member of the electronic communication channel associated with the data entity. 

33. (Previously Presented) The machine-readable medium of claim 32, wherein the operations further comprise removing email addresses having a domain name that is associated with an organization of the user.

34. (Previously Presented) The machine-readable medium of claim 32, wherein the operations further comprise sorting the data entities in the second list based on a number of meetings associated with each data entity, wherein the fourth user is added to electronic communication channels of a subset of the data entities selected according to a sorted order.

35. (Currently Amended) A data processing system, comprising: 
a processor; and 
a memory coupled to the processor storing instructions, which when executed by the processor, cause the processor to perform operations, the operations including: 
querying, via a first application programming interface (API), a database to obtain a first list of data entities, wherein each of the data entities includes information of a task expected to be completed within a predetermined period of time, and wherein each task is processed according to a plurality of predetermined states that are in a sequential order and define a life cycle of the corresponding task; 
using a background thread running in the data processing system, automatically selecting a subset of the data entities from the first list based on at least one of the following criteria: each data entity in the subset of data entities includes an attribute indicating that the data entity is flagged, each data entity in the subset of data entities is in a first state of the plurality of predetermined states, each data entity in the subset of data entities has reached the first state within a same period of time, or each data entity in the subset of data entities has an estimated time frame in which the data entity is to move from the first state to a second state in the plurality of predetermined states; 
for each data entity in the subset of data entities, 
automatically identifying a first list of a plurality of electronic communication channels associated with the corresponding data entity, wherein the electronic communication channels include at least one of an instant messaging system, an email group, a group chat, or a social network community, wherein each of the plurality of electronic communication channels enables electronic communication over an electronic network, 
automatically determining whether a first user is in a first user role 
automatically identifying a first electronic communication channel of the plurality of electronic communication channels of which the first user is not a member, 
in response to determining that the first user is not a member of the first electronic communication channel and that the first user is in the first user role, determining whether a number of existing members of the first electronic communication channel exceeds a first predetermined threshold and a number of electronic communication channels associated with the user is below a second predetermined threshold; 
in response to determining that the number of existing members of the first electronic communication channel does not exceed the first predetermined threshold, and that the number of electronic communication channels associated with the first user is below a second predetermined threshold, automatically adding the first user as a member to the first electronic communication channel 
automatically determining whether the data entity has reached the second state in the plurality of predetermined states, [and] in response to determining that the data entity has reached the second state, automatically identifying a second electronic communication channel of the plurality of electronic communication 
automatically determining that the second user is in a second user role 
automatically determining that an amount of activities performed by the second user is below a predetermined amount, and 
automatically removing
updating the database and the electronic communications system via a] second API 

36. (Previously Presented) The system of claim 35, wherein the attribute of each of the data entities in the subset indicates whether the first user has flagged the data entity.



REASONS FOR ALLOWANCE

5.    Claims 1-4, 7-9, 11-13, 15-18 and 29-36 are allowed based on Examiner's amendment above.

6.    With regard to 35 U.S.C. 101, the rejection is removed because the amended Claims, as presented above in this Office Action, integrate the abstract idea (judicial exception) into a practical application of the abstract idea at step 2A, Prong 2 of the analysis under the 2019 PEG. Applicant’s arguments filed 05/13/2021, especially at pp. 21-22, are found persuasive in light of the Claim amendments noted above. 

7.    The prior rejections under 35 U.S.C. 103 are removed in light of Examiner's amendment above. The amended claim language overcomes  Slaughenhoupt in view of Vymenets in view of Chakra, especially "automatically determining that an amount of activities performed by the second user is below a predetermined amount, and automatically removing the second user from the second communication channel, in response to determining that the second user is in the second user role and the amount of activities is below the predetermined amount; and updating the database and the electronic communications system via a second API regarding the added first user and the removed second user".

8.    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.

CONCLUSION

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Abrams et al. (US Patent Publication 20080077593 A1) describes a method and system adapted to improve collaborative work and communications across organizational boundaries to manage projects.
Swierz et al. (US Patent Publication 20120215578 A1) describes a method and system for more efficiently utilizing professional resources by implementing workflows and managing staff and professional engagements.
Maurer et al. "Merging Project Planning and Web-Enabled Dynamic Workflow Technologies", IEEE Internet Computing, Vol. 4, Issue 3, pp. 65-74, June 2000.
Chen et al. "A Collaborative Project Management Architecture", Proceedings of the 36th Annual Hawaii International Conference on System Sciences, 2003, Vol. 2, pp. 15a.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623